DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8,16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 19 recites the limitation "the first and second elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is dependent on claim 5 is rejected accordingly.
Claims 8 and 20 recites the limitation "said element" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-17 are dependent on claim 8 is rejected accordingly.



    PNG
    media_image1.png
    694
    939
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 5, 8, 11, 14-15 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Konno et al. US 5,767,955 A (hereinafter referred to as Konno).

Regarding claim 1, Konno teaches a reflectometer (OTDR, col. 2, ln. 64-65) for allowing a test of a device (fig. 1, DUT, col. 7, ln. 31-40), the reflectometer comprising: a source of pulsed radiation (fig. 1, elem. 101, col. 6, ln. 29-37); 5a first photoconductive element (fig. 1, elem. D1, col. 7, ln. 1-5) configured to output a pulse in response to irradiation (fig. 3A, see drawing above; optical probe pulse P1, col. 7, ln. 20-31) from said pulsed source; a second photoconductive element (fig. 1, elem. D2, col. 7, ln. 60-65) configured to receive a pulse (fig. 3C, see drawing above; optical probe pulse P2, col. 7, ln. 60-65); and a transmission line (fig 6, elm. 602, 603, 604, col. 11, ln. 39-52) arrangement configured to direct the pulse from the first photoconductive element (D1) to the device under test and to direct the pulse reflected from the device under test to the 10second photoconductive element (D2); wherein at least one of said first and second photoconductive elements is provided on a different substrate (fig. 6, semi-insulating substrate 106, col. 11, ln. 32-35) to that of the transmission line arrangement (see fig. 6 below, “substrate”).  

Regarding claim 3, Konno teaches a reflectometer according to claim 1, Konno further teaches wherein the first photoconductive element and the second photoconductive element are spatially separated (fig. 1, 6,  elem. D1, D2, col. 7, ln. 1-5, ln. 60-65).  

Regarding claim 255, Konno teaches a reflectometer according to claim 1, Konno further teaches wherein the transmission line (fig 6, elm. 602, 603, 604, col. 11, ln. 39-52) has at least three terminals with the first and second elements (fig. 6, connections from 603, 604 to J2 and J3, col. 11, ln. 35-52 ) provided at separate terminals and a connection to the device (fig. 6, DUT, col. 11, ln. 50-52) provided at a third terminal (fig 6, elm. 605, col. 11, ln. 39-52).  

Regarding claim 108, Konno teaches a reflectometer according to claim 1, Konno further teaches wherein at least one photoconductive element (fig. 6, elem. D1, col. 11, ln. 32-35) comprises a pair of electrodes (fig. 2, 6, conductive patterns J1 and J2 have comb-like (pectinated) shapes on their opposing portions, col. 7, ln. 11-15, col. 11, ln. 38-41) provided on the first surface (topside) of a first substrate (fig. 6, semi-insulating substrate 106, col. 11, ln. 32-35) and said transmission line (fig 6, elm. 602, 603, 604, col. 11, ln. 39-52) arrangement is provided on a second surface of a second substrate (see fig. 6 above, “substrate”), the first and second surfaces being provided facing one another such that there is communication of a pulse between the said element (D1) and the transmission line  arrangement (602).  

Regarding claim 11, Konno teaches a reflectometer according to claim 1, Konno further teaches wherein the first photoconductive element (fig. 1, elem. D1, col. 7, ln. 1-5) is an generator which receives a pump beam of radiation and the second photoconductive element (fig. 1, elem. D2, col. 7, ln. 60-65) is a receiver which receives a probe beam of radiation, the pump beam and probe beam being emitted 25from the same source (fig. 1, elem. 101, col. 6, ln. 29-37), the reflectometer further comprising a delay line (fig. 1, elem. 202, col. 7, ln. 57-65) configured to vary the path length of the pump beam is varied relative to that of the probe beam or vice versa.

Regarding claim 14, Konno teaches a reflectometer according to claim 1, Konno further teaches wherein photoconductive elements are coupled to the transmission line arrangement by wire bonds or ribbon bonds (see fig. 6).  

Regarding claim 1515, Konno teaches a reflectometer according to claim 1, Konno further teaches wherein the photoconductive elements comprise GaAs, InP, GaInAs or another IlI-V alloys (fig. 2, elem. 106, col. 7, ln. 1-5).  

Regarding claim 18,  A method of performing a reflectometry test (OTDR, col. 2, ln. 64-65) on a device (fig. 1, DUT, col. 7, ln. 31-40), the method comprising: providing a source of pulsed radiation (fig. 1, elem. 101, col. 6, ln. 29-37); providing a first photoconductive element (fig. 1, elem. D1, col. 7, ln. 1-5) configured to output a pulse in response to irradiation from said pulsed source; providing a second photoconductive element (fig. 1, elem. D2, col. 7, ln. 60-65) configured to receive a pulse (fig. 3C, see drawing above; optical probe pulse P2, col. 7, ln. 60-65); and directing the pulse from the first photoconductive element to a device under test and directing the 5pulse reflected from the device under test (fig. 6, DUT, col. 11, ln. 49-52) to the second photoconductive element using a transmission line (fig 6, elm. 602, 603, 604, col. 11, ln. 39-52); wherein at least one of said first and second photoconductive elements is provided on a different substrate (fig. 6, semi-insulating substrate 106, col. 11, ln. 32-35) to that of the transmission line arrangement (see fig. 6 below, “substrate”).  

Regarding claim 1019, Konno teaches a method of performing a reflectometry test on a device according to claim 18, Konno further teaches wherein the transmission line (fig 6, elm. 602, 603, 604, col. 11, ln. 39-52) has at least three terminals with the first and second elements (fig. 6, connections from 603, 604 to J2 and J3, col. 11, ln. 35-52 ) provided at separate terminals and a connection to the device (fig. 6, DUT, col. 11, ln. 50-52) provided at a third terminal (fig 6, elm. 605, col. 11, ln. 39-52).  
 
Regarding claim 20, Konno teaches a method of performing a reflectometry test on a device according to claim 18, Konno further teaches, 15wherein at least one photoconductive element (fig. 6, elem. D1, col. 11, ln. 32-35) comprises a pair of electrodes (fig. 2, 6, conductive patterns J1 and J2 have comb-like (pectinated) shapes on their opposing portions, col. 7, ln. 11-15, col. 11, ln. 38-41) provided on the first surface (topside) of a first substrate (fig. 6, semi-insulating substrate 106, col. 11, ln. 32-35) and said transmission line (fig 6, elm. 602, 603, 604, col. 11, ln. 39-52) arrangement is provided on a second surface of a second substrate (see fig. 6 above, “substrate”), the first and second surfaces being provided facing one another such that there is communication of a pulse between the said element (D1) and the transmission line  arrangement (602).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 4, 6-7, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno.

Regarding claim 2, Konno teaches a reflectometer according to claim 1, wherein the at least one of the first and second 15photoconductive elements is provided on a substrate with a dielectric constant that is higher than the substrate on which the transmission line arrangement is formed.  
Konno does not explicitly disclose wherein the at least one of the first and second 15photoconductive elements is provided on a substrate with a dielectric constant that is higher than the substrate on which the transmission line arrangement is formed.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the circuit of Konno by at least one of the first and second 15photoconductive elements is provided on a substrate with a dielectric constant that is higher than the substrate on which the transmission line arrangement is since it e the present, where patentability is said to be based upon particular upon variable recited within the claims, applicant must show that the chosen variables are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.

Regarding claim 4, Konno teaches a reflectometer according to claim 1, Konno further teaches wherein the transmission line (fig 6, elm. 602, 603, 604, col. 11, ln. 39-52) is formed on a first substrate (see fig. 6), the first photoconductive element (fig. 1, elem. D1, col. 7, ln. 1-5) is formed on a second substrate (fig. 1, semi-insulating substrate 106, col. 7, ln. 1-3).
 	Konno does not teach second photoconductive element is formed on a third substrate.  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the circuit of Konno by forming the second photoconductive element is formed on a third substrate as a matter of simple design-choice. In cases like the present, where patentability is said to be based upon particular upon variable recited within the claims, applicant must show that the chosen variables are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.

Regarding claim 6, Konno teaches the claimed invention except for wherein the path length from the first photoconductive element to the device is substantially equal to the path length from the second photoconductive element to the device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the path length from the first photoconductive element to the device is substantially equal to the path length from the second photoconductive element to the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 57, Konno teaches the claimed invention except for wherein the difference between the path length from the first photoconductive element to the device and the path length from the second photoconductive element to the device is less than the path length from the first photoconductive element directly to the second photoconductive element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the difference between the path length from the first photoconductive element to the device and the path length from the second photoconductive element to the device is less than the path length from the first photoconductive element directly to the second photoconductive element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 9, Konno discloses the claimed invention except for the transmission line arrangement is provided on a substrate with a maximum dielectric constant of 10.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a transmission line with a maximum dielectric constant of 10 on a substrate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Regarding claim 16, Konno teaches a reflectometer according to claim 8, Konno further teaches the electrodes of the photoconductive elements are coupled to the transmission line except a flip-chip bonding methods chosen from, solder ball bumps, conductive epoxy, indium ball bumps or wire ball bumps for connecting electrodes to transmission line, the recited limitation must be considered no more than a routine exercise of ordinary skill on the part of persons of skill at the time of the invention, and cannot be considered novel or unobvious, as it is essentially an application of a known technique, to achieve an expected result.

Claim 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno as applied to claim 1 above and further in view of Oejefors et al. US2011/0001173A1 (hereinafter referred to as Oejefors).

Regarding claim 10, Konno teaches a reflectometer according to claim 1, Konno does not teach comprising at least one transient voltage 20diode configured to protect at least one of said photoconductive elements.  
However Oejefors teaches comprising at least one transient voltage diode (fig. 2, two diodes 12, 13, par. [0081]) configured to protect at least one of said photoconductive elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide device for protection for the field effect transistor for overvoltage and discharge damage, as taught in Oejefors in modifying the apparatus of Konno. The motivation would be prevent damage to electronic apparatuses operating in the THz frequency range.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno as applied to claim 11 above, and further in view of Cluff et al. U.S. 2006/0146334 (hereinafter referred to as Cluff).

Regarding claim 12. Konno does not teach wherein the delay line comprises a fast scanning delay section and a slow scanning delay section, wherein said fast scanning delay section is provided by an oscillating rhomboid and said slow scanning delay section comprises a linear delay line.  
Cluff teaches delay line comprises a fast scanning delay section (claim 1), and a slow scanning delay section (claim 3), wherein said fast scanning delay section is provided by an oscillating rhomboid (fig. 5, element 51, paragraph [0085]), and said slow scanning delay section comprises a linear delay line. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide radiation path length varying apparatus for sample investigating system, has rhomboid prism with reflective surfaces in fixed relation to each other such that radiation is reflected between reflective surfaces and out of prism, as taught in Cluff in the apparatus of Konno. The motivation would be scanning delay line is easily incorporated into any optical system since its beam exit path remains fixed regardless of the delay introduced by the oscillating prism (see Cluff, paragraphs [0011]-[0022]).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno as applied to claim 1 above, and further in view of  Smith in view of Waczynski US 6,064,054.

Regarding claim 13, Konno does not teach the reflectometer further comprising an AC bias unit to provide an AC bias to said generator and a phase sensitive detection unit configured to perform phase-sensitive detection on the signal 10measured directly from the receiver device.  
Smith teaches the reflectometer (fig. 2), further comprising an AC bias unit (fig. 2, bias, col. 12, lns. 28-31), to provide an AC bias to said generator (110), and phase sensitive detection unit (fig. 2, lock-in amplifier, col. 10, lns. 54-55), configured to perform phase-sensitive detection on the signal measured directly from the receiver device (116). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide appropriate wideband terminations, on the input and output, and to allow optical laser pulses to generate a very wideband signal to the input and also to sample the input and output voltage waveforms at selected points, as taught in Smith in modifying the apparatus of Konno, in order to provide the advantages of a matching circuits termination to reducing oscillations that may occur during the characterization of active devices.
Waczynski shows that AC bias (col. 2, lns. 45-48);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to where the normal DC bias applied to a photoconductive detector is replaced with an AC bias voltage which is synchronized with the modulation of the radiation impingement upon the detector, as taught in Waczynski in the apparatus of Konno and Smith. The motivation would be the AC bias voltage supplied to the photoconductive detector has three states--positive, negative and zero, where the positive and negative biases may be different in both sign and magnitude. The use of a zero bias voltage can reduce the effects of modulator instability and permit the selection of particular periods of radiation or darkness on the detector. The magnitudes and durations of the positive and negative biases can be selected so that the integrated dark current is zero, regardless of the relative times of the illumination and dark periods. (see Waczynski, col. 2, lns. 44-58, col. 3, lns.30-39).

Claim 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno as applied to claim 8 above and further in view of Paulter et al., Non-Patent Literature, Optoelectronic Measurements of Picosecond Electrical Pulse Propagation in Coplanar Waveguide Transmission Lines, IEEE Trans. Microwave Theory and Techno. Vol. 37, No. 10, October 1989, pages 1612-1619 (hereinafter referred to as Paulter).

Regarding claim 17, Konno does not teach wherein a single common first substrate is provided for the plurality of reflectometers such that the photoconductive elements for a plurality of reflectometers are flip chip bonded at the same 25time.  
Paulter  teaches a single common first substrate is provided for the plurality of reflectometers (fig. 6,optoelectronic transmission line test fixtures can be monolithically incorporated into an electronic device fabrication process, Section IV, conclusion), such that the photoconductive elements for a plurality of reflectometers are flip chip bonded at the same time. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide optoelectronic transmission line test fixtures monolithically incorporated into an electronic device during fabrication process, as taught in Paulter in the apparatus of Konno. The motivation would be the test fixtures provide scattering parameter measurements of electronic devices that eliminate the effects of bonds or other contacting schemes on device performance and thereby increase the accuracy and reproducibility of the scattering parameter measurement (see Paulter et al., pg. 1618, conclusion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866        
                                                                                                                                                                                                /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858